Title: To Thomas Jefferson from Henry Bry, 14 October 1821
From: Bry, Henry
To: Jefferson, Thomas


Sir
Ouachita
14th Octbr 1821
I can hardly presume that you can remember my visit at Monticello in the 28th  of June last which I shall never forget. Since I left your hospitable mansion I travelled through the Northern & Eastern States, went in Canada viewed the falls of Niagara; by far the grandest sight I have beheld in the Union; I crossed lake Erie to Portland and the State of Ohio diagonally where I saw a wilder and newer Country than even the remote part of the State of Louisiana. As far as Columbus, it is quite in the Cradle and a rough and poor one it is: My observation through these States would afford you nothing new; you are better informed than myself about the countrie I visited. I shall only mention that after Seeing our most renown’d Colleges, I found but one Institution of that kind which pleased me—That is West Point Academy and there I intend to place my son in one or two years If I can get him admitted.While I was with you; you expressed a wish to get some cuttings of a kind of Rose which I represented as a valuable plant to make a very handsome and excellent hedge: We looked on some of your Botanical Books to Identify the Species—We could not: Since my arrival here having the plant before me. I have been able to ascertain it—It is “The Rosa sinica, germinibus Subglobosis, globris; pedunculis aucleatis, hispidis; caule petiolis que aucleatis; calicinis folistis lanceolatis, Subpetiotitis. Lin. Syst. Veget. 394.”—“The Rosier fleuri. Rosa Semperfleur of Lamared—I mention this that you may Ascertain if it is already cultivated in your neighbourhood I shall at all events (unless you should direct me otherwise) forward the cuttings I promised you in January of begg of February—I should be very glad I would almost say very proud) If our country can afford any thing you would wish, I would procure it with pleasure—With the highest Esteem & Consideration I am Your obt Servt SirH. Bry